         Case 1:16-cv-00950-TCW Document 234 Filed 10/18/19 Page 1 of 2



              IN THE UNITED STATES COURT OF FEDERAL CLAIMS


CB&I AREVA MOX SERVICES, LLC,                    )
                                                 )
               Plaintiff,                        )          No. 16-950C, 17-2017C,
                                                 )          18-80C, 18-522C, 18-677C,
v.                                               )          18-691C, 18-921C, 18-1779C,
                                                 )          19-245C (consolidated)
                                                 )
                                                 )          Judge Thomas C. Wheeler
THE UNITED STATES OF AMERICA,                    )
                                                 )
               Defendant.                        )


                                  JOINT STATUS REPORT


       Pursuant to the Court’s order dated September 24, 2019, ECP Dkt. No. 233, and the

Joint Status Report dated September 20, 2019, ECF Dkt. No. 232, plaintiff, CB&I AREVA

MOX Services, LLC and defendant, the United States, respectfully submit this joint status

report advising the Court on the status of the parties’ efforts to resolve this matter through

compromise, consistent with an agreement-in-principle reached on June 18, 2019. The

parties continue to make significant progress towards resolving these cases. As stated in the

September 20, 2019, status report, the parties have negotiated the terms of a proposed

settlement agreement. This proposed settlement agreement has been submitted for review

through each party’s respective settlement approval process. The parties respectfully

propose filing a joint status report on or before November 15, 2019, advising the Court on

the status of the parties’ settlement efforts.




                                                                                           502011.1
        Case 1:16-cv-00950-TCW Document 234 Filed 10/18/19 Page 2 of 2



Respectfully submitted,




 ROGERS JOSEPH O’DONNELL                  JOSEPH H. HUNT
                                          Assistant Attorney General
 /s/Mark J. Linderman
 Mark J. Linderman (Lead Counsel          ROBERT E. KIRSCHMAN, JR.
 of Record)                               Director
 Dennis J. Callahan
 Lisa N. Himes                            /s/ Allison Kidd-Miller
 Stephen L. Bacon                         Assistant Director
 ROGERS JOSEPH O’DONNELL
 311 California Street, 10th Floor        /s/ P. Davis Oliver/by Allison Kidd-Miller
 San Francisco, CA 94104                  P. DAVIS OLIVER
 (415) 956-2828 (Telephone)               Senior Trial Counsel
 (415) 956-6457 (Facsimile)
 mlinderman@rjo.com                       SOSUN BAE
                                          ANTHONY SCHIAVETTI
 Attorneys for Plaintiff                  ZACHARY SULLIVAN
                                          JOHN MCADAMS
                                          Trial Attorneys
                                          Commercial Litigation Branch
                                          Civil Division
                                          Department of Justice
                                          P. O. Box 480
                                          Ben Franklin Station
                                          Washington, D.D. 20044
                                          Tel: (202) 353-7578
                                          Fax: (202) 353-7988
                                          p.davis.oliver@usdoj.gov

                                          Attorneys for Defendant

October 18, 2019




                                      2
